                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

RAY REED                                                                              PLAINTIFF

V.                                                  CIVIL ACTION NO. 1:18CV129-NBB-DAS

ASHLEY McCRARY, LINDA YEATES,
JANICE ROBINSON, LISA COOPERWOOD,
AND RORY BUCKHALTER                                                               DEFENDANTS


                ORDER ADOPTING REPORT AND RECOMMENDATION

       Upon consideration of the file and record in this action, including the Report and

Recommendation of the United States Magistrate Judge dated August 14, 2018, and the

objections thereto, the court finds as follows:

       That Plaintiff’s objections are without merit and are hereby overruled;

       That the Report and Recommendation of the magistrate judge dated August 14, 2018, is

       hereby approved and adopted as the opinion of the court;

       That Plaintiff is hereby sanctioned as follows:

               Plaintiff is expressly prohibited from filing any complaint with this court in the

               future without the express prior written permission of the Chief Judge of the

               Court; and

       That this action is hereby DISMISSED with prejudice, and this case is closed.

SO ORDERED AND ADJUDGED this, the 12th day of October, 2018.



                                              /s/ Neal Biggers
                                              NEAL B. BIGGERS, JR.
                                              UNITED STATES DISTRICT JUDGE
